Case: 20-30673   Document: 00516060594      Page: 1    Date Filed: 10/19/2021




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 19, 2021
                             No. 20-30673
                                                                   Lyle W. Cayce
                                                                        Clerk
   In re: Deepwater Horizon,
   ______________________________

   Darleen Moore, Individually and as Personal
   Representative of the Estate of Sandra Morse,

                                                      Plaintiff—Appellant,

                                versus

   BP Exploration; Production, Incorporated; BP America
   Production Company,

                                                  Defendants—Appellees,

                        consolidated with
                          _____________

                           No. 20-30675
                          _____________

   In re: Deepwater Horizon,
   ______________________________

   Barry Dumoulin,

                                                      Plaintiff—Appellant,

                                versus
Case: 20-30673    Document: 00516060594         Page: 2     Date Filed: 10/19/2021




                                 No. 20-30673
                           c/w Nos. 20-30675, 20-30729
   BP Exploration; Production, Incorporated; BP America
   Production Company,

                                                         Defendants—Appellees,

                           consolidated with
                             _____________

                              No. 20-30729
                             _____________

   In re: Deepwater Horizon
   ______________________________

   Judy Jones, Individually and as Personal
   Representative of the Estate of Hugh Lee Jones, Jr.,

                                                           Plaintiff—Appellant,

                                     versus

   BP Exploration; Production, Incorporated; BP America
   Production Company,

                                                         Defendants—Appellees.


                 Appeals from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1787
                           USDC No. 2:20-CV-1785
                           USDC No. 2:20-CV-1993
                           USDC No. 2:10-MD-2179


   Before Owen, Chief Judge, and Clement and Duncan, Circuit Judges.




                                       2
Case: 20-30673      Document: 00516060594         Page: 3      Date Filed: 10/19/2021




                                   No. 20-30673
                             c/w Nos. 20-30675, 20-30729
   Per Curiam:*
          Appellants challenge the district court’s dismissal of their claims
   against BP Exploration and Production, Inc. (“BP”), stemming from the
   Deepwater Horizon oil spill in 2010. The district court dismissed the claims
   as untimely. We agree with the district court and affirm.
                                         I.
                                         A.
          The Deepwater Horizon oil spill prompted hundreds of claims, which
   were ultimately assigned to the Honorable Carl J. Barbier as part of a multi-
   district litigation (“MDL”). This appeal concerns the claims for personal
   injuries resulting from spill-related exposures.
          In 2012, BP and class counsel entered into the Medical Benefits Class
   Action Settlement Agreement, which the court approved. In re Oil Spill by
   Oil Rig Deepwater Horizon, 295 F.R.D. 112 (E.D. La. 2013). The Settlement
   Agreement provided two procedures for the class members to seek recovery
   for physical conditions allegedly caused by the spill or related activities—the
   second of which is relevant to this appeal.
          For class members who alleged physical conditions that were
   diagnosed after April 16, 2012, the Settlement Agreement established an
   exclusive remedy: the Back-End Litigation Option (“BELO”). The BELO
   process required class members to submit a Notice of Intent (“NOI”) to the
   claims administrator prior to filing a lawsuit. The claims administrator had
   to transmit compliant NOIs to BP within ten days of receipt and BP was then
   required to decide within thirty days whether to mediate the claim. In cases


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          3
Case: 20-30673        Document: 00516060594          Page: 4     Date Filed: 10/19/2021




                                     No. 20-30673
                               c/w Nos. 20-30675, 20-30729
   in which BP decided not to mediate the claim, the class members were given
   six months to file their BELO lawsuits. Where this final timing requirement
   was not met, the class members released their claims.
                                            B.
            Of those who pursued the BELO process, three class members—
   Darleen Moore, Barry Dumolin, and Judy Jones—confronted issues with
   these requirements. Moore submitted her NOI on March 16, 2018; Dumolin
   submitted his on February 14, 2018; and Jones submitted hers on February
   15, 2018. 1
            BP decided not to mediate any of the three claims, and it contends that
   the claims administrator issued all three notices of BP’s elections on
   November 2, 2018. BP also contends that electronic copies of these notices
   were uploaded to the claim administrators’ online Attorney Portal on or
   around the same day. BP asserts that this triggered the six-month clock for
   filing the BELO lawsuits. The class members, on the other hand, claim that
   they received the notices on January 27, 2020 and March 23, 2020.
   Accordingly, Moore, Dumolin, and Jones argue that their lawsuits were
   timely filed on June 22, 2020 and July 13, 2020.
            Following the filing of these lawsuits, BP filed motions to dismiss on
   the grounds that the lawsuits were untimely and that equitable tolling did not
   apply.     The magistrate judge issued a report and recommendation,
   recommending that the district court grant BP’s motion and dismiss the class
   members’ complaints with prejudice.            The district court adopted the




            1 The dates on which the claims administrator transmitted these NOIs to BP

   are not clear from the record.




                                            4
Case: 20-30673       Document: 00516060594           Page: 5     Date Filed: 10/19/2021




                                     No. 20-30673
                               c/w Nos. 20-30675, 20-30729
   magistrate judge’s report and recommendation and so dismissed the
   complaints. Moore, Dumolin, and Jones timely appealed.
                                           II.
          “To survive a motion to dismiss, a complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on
   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
   v. Twombly, 550 U.S. 554, 570 (2007)). The court reviews Rule 12(b)(6)
   dismissals de novo. Lampton v. Diaz, 639 F.3d 223 (5th Cir. 2011) (citation
   omitted).
                                           A.
          The principal issue on appeal concerns the timing of the notices
   indicating that BP decided not to mediate. If, as the class members impliedly
   contend, the issuance of the notices alone was insufficient to put them on
   notice of BP’s election, then dismissal of the class members’ complaints was
   inappropriate at the 12(b)(6) stage. 2 However, if the issuances themselves
   were sufficient to put the class members on notice, then the class members’
   complaints about the dates of receipt are irrelevant.
          We need not delve into interpretation of the terms of the Settlement
   Agreement because the parties had both constructive and actual knowledge
   of the November 2 notices at least a year prior to filing suit. In addition to
   the notices issued by first-class mail on November 2, electronic copies were



          2 The class members’ contention that the magistrate judge and district court

   impermissibly considered the notices is unavailing. See Collins v. Morgan Stanley
   Dean Witters, 224 F.3d 496, 499–500 (5th Cir. 2000) (noting approvingly the rule
   in other circuits that “[d]ocuments that a defendant attaches to a motion to dismiss
   are considered part of the pleadings if they are referred to in the plaintiff’s
   complaint and are central to her claim”).




                                            5
Case: 20-30673           Document: 00516060594           Page: 6     Date Filed: 10/19/2021




                                         No. 20-30673
                                   c/w Nos. 20-30675, 20-30729
   uploaded to the claim administrators’ online Attorney Portal on or around
   the same day. None of the plaintiffs alleged that their counsel did not have
   access to the Attorney Portal nor that their counsel attempted, but were
   unable, to access the notices. 3 In addition, the plaintiffs conceded knowledge
   of the November 2, 2018, notices in June 2019 – more than a year prior to
   filing suit in June and July of 2020.
             We hold that the plaintiffs had knowledge of the November 2 notices
   over six months prior to filing suit; thus, their complaints are untimely. 4
                                               B.
             This leaves one remaining issue: whether equitable tolling should have
   applied to the class members’ claims. As best as can be discerned from the
   class members’ brief, they contend that—because the notices were posted on
   an online portal rather than placed in the mail—the six-month deadline for
   filing their BELO complaints should have been equitably tolled.
             For a court to apply equitable tolling, a plaintiff typically must
   demonstrate that (1) extraordinary circumstances prevented him from timely
   filing and that (2) he pursued his rights diligently. Pace v. DiGuglielmo, 544
   U.S. 408, 418 (2005); see Heimeshoff v. Hartford Life & Accident Ins. Co., 571
   U.S. 99, 114 (2013) (“To the extent the participant has diligently pursued
   both internal review and judicial review but was prevented from filing suit by
   extraordinary circumstances, equitable tolling may apply.” (citing Irwin v.


             3   The record supports that plaintiffs’ counsel periodically logged into the
   portal.
             4
             Because we hold that the plaintiffs had constructive knowledge of the
   November 2 notices at least a year prior to filing suit, we reserve judgment on
   whether the Settlement Agreement required class members to file BELO lawsuits
   within six months of the issuance of the notices or within six months of the receipt
   of the notices.




                                                6
Case: 20-30673       Document: 00516060594            Page: 7     Date Filed: 10/19/2021




                                     No. 20-30673
                               c/w Nos. 20-30675, 20-30729
   Dep’t of Veterans Affs., 498 U.S. 89, 95 (1990)). Federal courts apply the
   doctrine “sparingly,” exercising little forgiveness where “the claimant failed
   to exercise due diligence in preserving his legal rights.” Irwin, 498 U.S. at
   96; see id. (“[T]he principles of equitable tolling . . . do not extend to . . . a
   garden variety claim of excusable neglect.”). The party seeking equitable
   tolling bears the burden of satisfying these requirements. Pace, 544 U.S. at
   418.
          “Time requirements in lawsuits between private litigants are
   customarily subject to ‘equitable tolling.’” Irwin, 498 U.S. at 95 (citing
   Hallstrom v. Tillamook Cnty., 493 U.S. 20, 27 (1989)). And, we have applied
   equitable tolling under various circumstances. See, e.g., Granger v. Aaron’s
   Inc., 636 F.3d 708 (5th Cir. 2011) (Title VII); United States v. Patterson, 211
   F.3d 927 (5th Cir. 2000) (habeas); Perez v. United States, 167 F.3d 913 (5th
   1999) (FTCA).        The class members cite Heimeshoff in support of its
   application. But, we need not decide whether the doctrine of equitable tolling
   applies in this context because, even if it did, the class members’ complaints
   fail to provide us with any plausible reason it would apply here. 5
          The class members make much of the district court’s alleged error in
   reviewing materials unsuited for Rule 12(b)(6) review.               But, the class
   members have not made a single allegation that they exercised diligence in


          5   Ordinarily, any further determination regarding the applicability of
   equitable tolling would require us to remand to the district court for further factual
   findings. See Socha v. Boughton, 763 F.3d 674, 684 (7th Cir. 2014) (“[T]he realm of
   equitable tolling is a ‘highly fact-dependent area’ in which courts are expected to
   employ ‘flexible standards on a case-by-case basis.’”). But, the class members’
   contentions that equitable tolling should have applied fail to reach even the Rule
   12(b)(6) pleading standard, requiring only “enough facts to state a claim to relief
   that is plausible on its face.” See Twombly, 550 U.S. at 570. Therefore, remand
   would be inappropriate.




                                             7
Case: 20-30673       Document: 00516060594             Page: 8      Date Filed: 10/19/2021




                                       No. 20-30673
                                 c/w Nos. 20-30675, 20-30729
   pursuing their rights. Neither their complaints nor their briefs assert that
   they made any conscientious effort to comply with the six-month deadline set
   forth in the Settlement Agreement. Thus, as it is plain from the face of their
   complaints that they cannot plausibly satisfy the element for equitable tolling
   requiring diligence, we need not analyze whether extraordinary
   circumstances prevented them from timely filing. 6 Therefore, the district
   court did not err in finding that the deadline for filing the BELO complaints
   was not equitably tolled. 7



          6 Although the court below decided this issue on the extraordinary
   circumstances element, “[w]e may affirm a district court’s dismissal based
   on [R]ule 12(b)(6) on any basis supported by the record.” Ferrer v. Chevron Corp.,
   484 F.3d 776, 780–81 (5th Cir. 2007).
          7  Furthermore, Jones conceded that she learned of the notice and still failed
   to file her complaint within six months of having actual knowledge. This concession
   emphatically resolves the matter where Jones is concerned.
          At the September 23, 2020 hearing on the motion to dismiss, Jones’s
   counsel admitted to actual knowledge of the notice by June 2019.
          THE COURT: Do you dispute, Mr. Durkee, that you knew that the
          claims administrator issued the notice on November 2nd of 2018?
          Do you dispute that? . . . .
          MR. DURKEE: I do not dispute that, as of June, we knew it about
          [sic].
   See Turnage v. McConnell Techs., 671 F. App’x 307, 309 (5th Cir. 2016) (mem.)
   (“[O]ral arguments in connection with the motion are not considered matters
   outside the pleadings for purposes of [converting a motion under Rule 12(b)(6) to
   one under Rule 56].” (cleaned up) (quoting Gen. Retail Servs., Inc. v. Wireless Toyz
   Franchise, LLC, 255 F. App’x 775, 785 (5th Cir. 2007) (unpublished))). But, Jones
   did not file her BELO complaint until July 13, 2020. “[She] waited [a] year[],
   without any valid justification, to assert [her] claims . . . . Had [she] advanced [her]
   claims within a reasonable time of their availability, [she] would not now be facing
   any time problem[.]” See Pace, 544 U.S. at 419. Thus, equitable tolling would not
   save her complaint because—at best—its application would toll the deadline for




                                              8
Case: 20-30673      Document: 00516060594          Page: 9     Date Filed: 10/19/2021




                                    No. 20-30673
                              c/w Nos. 20-30675, 20-30729
                                         III.
          We have said before that, to invoke equitable tolling and survive a
   motion under Rule 12(b)(6), a party “must make some minimal effort [] to
   apprise the District Court . . . of facts which would justify such an exceptional
   step. [A] complaint, time-barred on its face, cannot serve as a fishing pole to
   discover down the road some reason which [that party] can use to justify his
   failure” to obey the rules. Quina v. Owens-Corning Fiberglas Corp., 575 F.2d
   1115, 1119 (5th Cir. 1978). The class members failed to satisfy this edict.
   Accordingly, we AFFIRM the decision of the district court.




   filing her BELO complaint from November 2, 2018 until June of 2019, which—in
   turn—would have granted her an extension only to December 2019.




                                          9